                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 01/28/2020


  UN
   ITEDSTATESD
             ISTR
                ICTCOURT
  SOUTHERND
          ISTR
             ICTOFNEWYORK


                         ,e
   IANZGLOBALINVESTORSGMBH
 ALL                       ta
                            l.

                             P
                             lain
                                ti
                                 ffs
                                   ,

 v
 .
                                                   No
                                                    .l:18
                                                        -cv
                                                          -10364(LGS
                                                                   )
 BANKOFAMER
          ICACORPORAT ,e
                    ION ta
                         l.

                             D
                             efe
                               ndan
                                  ts
                                   .


   NOT      XXXXXXXXXXX
     ICEAND [PROPOSED !ORDERFORW
                               ITHDRAWAL OF COUNSEL

              PLEASETAKENOT
                          ICEth
                              at
                               ,uponth
                                     eann
                                        exedd
                                            ecl
                                              ara
                                                tiono
                                                    fMaxw
                                                        el
                                                         l

A
.H.Ko
    sma
      n,an
         dsub
            jec
              ttoth
                  eapp
                     rov
                       alo
                         fth
                           eCou
                              rt
                               ,Maxw
                                   el
                                    lA.H
                                       .Ko
                                         smanh
                                             ere
                                               by

w
ithd
   r sa
    aw scoun
           selfo
               rMUFG B
                     ank
                       ,Ltd(
                           f/k
                             /aTh
                                eBan
                                   kofTokyo
                                          -Mi
                                            tsub
                                               ish
                                                 iUF
                                                   J,

L
td.
  ).P
    aul
      ,We
        iss
          ,Ri
            fkind
                ,Wh
                  arton &G
                         arr
                           isonLLPw
                                  il
                                   lco
                                     nti
                                       nuet
                                          orep
                                             res
                                               entMUFG

B
ank
  ,Ltd
     .inth
         isp
           roc
             eed
               ing
                 .

D
ated
   :NewY o
         rk,NewYork
     J
     anu
       ary24
           ,2020

                                       PAUL
                                          ,WEISS
                                               ,RIFK
                                                   IND
                                                     ,WHARTON &
                                       GARR
                                          ISON LLP



                                       Maxwe
                                           llA.H.K o
                                                   sm an
                                       1285Avenu
                                               eo ftheAm e
                                                         ric
                                                           as
                                       NewY o
                                            rk,NY 10019
                                       Te
                                        l:212-37
                                               3-3
                                                 0 0
                                                   0
                                       mkosman@pau
                                                 lweis
                                                     s.com

SOORDERED
        :


Dated: January 28, 2020
 H
 o .L
   n   New
       om aYork,
           G.S  cNew
                 hofie
                     lYork
                      d,
U
.S.D
   is
    tr
     ictCou
          rtJudg
               e
